PER CURIAM.
This is an interlocutory appeal by which appellant, Quadomain Condominium Association, Inc., seeks review of a temporary injunction prohibiting payment of legal fees and costs from a certain fund of the association.
In an earlier appeal1 we determined the complaint was insufficient to state a cause of action for injunctive relief. Accordingly, the order appealed is reversed.
Reversed.
MAGER, C. J., and CROSS and ALDERMAN, JJ., concur.

. Quadomain, etc. v. Pomerantz, Fla.App., 341 So.2d 1041, Opinion filed January 21, 1977.